Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicant’s argument with respect to merit rejection is persuasive. In light of applicant’s argument and amendment, application is in condition of allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661